Citation Nr: 0815749	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  04-39 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim for service connection for 
hypertension.

2.  Entitlement to service connection for residuals of cold 
injuries to the ears and face.

3.  Entitlement to service connection for residuals of cold 
injuries to other than the ears and face.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse
ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1953 to 
September 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The Board notes that the veteran originally had a claim for 
service connection for coronary artery disease (CAD) pending, 
which the RO evaluated as due to ionizing radiation in 
addition to direct service connection.  At his Board hearing 
in June 2007, he submitted a written withdrawal of the claim 
for service connection for CAD as due to ionizing radiation.  
Thus the Board has no further jurisdiction over this claim.  
The Board notes, however, that the veteran never claimed 
service connection for CAD on the basis of exposure to 
ionizing radiation.  Rather he claimed his CAD and resulting 
coronary artery bypass graft (CABG) in 2002 are due to his 
hypertension.  In fact, at the same hearing that the veteran 
withdrew his claim, the veteran made a point of testifying 
that his hypertension resulted in heart surgery in 2002.  

Thus the Board finds that the veteran has raised a claim for 
secondary service connection for CAD status post CABG as due 
to his hypertension, which has never been adjudicated by the 
RO.  Given the Board's decision to grant service connection 
for hypertension herein, this claim is REFERRED to the RO for 
appropriate action.  

This case has been advanced on the docket due to the advanced 
age of the veteran. 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2007).

The issue of service connection for residuals of cold 
injuries to the ears is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for hypertension was previously denied 
in a June 1981 rating decision.  The veteran did not appeal 
that decision, and it is final.

2.  Some of the new evidence received subsequent to June 1981 
in support of the veteran's claim for service connection for 
hypertension is material.

3.  The veteran's current hypertension is related to service.

4.  Resolving reasonable doubt in favor of the veteran, cold 
injuries were incurred in service.

5.  The veteran's multiple skin disorders (most currently 
diagnosed as chronic eczema, seborrheic dermatitis, 
psoriasis, tinea cruris and tinea pedis) are related to the 
skin disorder the veteran had while in service (i.e., his 
service-connected psoriasis).

6.  The veteran has peripheral neuropathy of the upper and 
lower extremities bilaterally that is consistent with the 
cold injuries incurred in service.


CONCLUSIONS OF LAW

1.  The June 1981 rating decision that denied service 
connection for hypertension is final.  38 U.S.C.A. § 7105(b), 
(c) (West 2002); 38 C.F.R. § 3.160(d), 20.201, 20.302 (2007).

2.  New and material evidence has been received, and the 
veteran's claim for service connection for hypertension is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

3.  Hypertension was incurred in service.  38 U.S.C.A. 
§§ 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.303, 3.304, 3.307, 3.309 (2007).

4.  Peripheral neuropathy of the upper and lower extremities 
bilaterally was incurred in service.  38 U.S.C.A. §§ 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.303, 
3.304, 3.307, 3.309 (2007).

5.  The veteran's multiple skin disorders (i.e., chronic 
eczema, seborrheic dermatitis, tinea cruris and tinea pedis) 
are proximately due to or are the result of the veteran's 
service-connected psoriasis.  38 U.S.C.A. §§ 1110, 1112, 
1116, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.303, 3.304, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) describe VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  Upon receipt of a 
complete or substantially complete application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and notify the claimant and 
his or her representative, if any, of what information and 
evidence not already provided, if any, is necessary to 
substantiate, or will assist in substantiating, each of the 
five elements of the claim including notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

In light of the favorable decisions contained herein, that 
is, the granting of the claims, it is clear that sufficient 
evidence was developed in this case in this respect.  To the 
extent that there may be any deficiency of notice or 
assistance, the Board finds that there is no prejudice in 
proceeding with the veteran's claims given the favorable 
nature of the Board's decision. 

II.  Claim to Reopen for Service Connection for Hypertension

The veteran's claim for service connection for hypertension 
was previously denied by a June 1981 rating decision.  Rating 
actions are final and binding based on evidence on file at 
the time the veteran is notified of the decision and may not 
be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2007).  The claimant has one year from notification of a RO 
decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision.  The decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c) (West 2002).  The 
veteran did not at any time indicate disagreement with this 
rating decision.  Therefore, it is final.  38 U.S.C.A. § 7105 
(West 2002).

In September 2003, the RO received a claim to reopen for 
service connection for hypertension.  VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision makers and 
"material" evidence is evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2007).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

The evidence received subsequent to June 1981 is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  

New evidence received since June 1981 consists of the 
veteran's statements and testimony, VA and non-VA treatment 
records, lay statements and a September 2007 VA examination 
report.  The Board finds some of this new evidence to be 
material.  Specifically, private treatment records from 
February 1964 through May 1967, lay statements from a friend 
who was also a pharmacy worker where the veteran used to 
obtain hypertensive medication in the 1960s, and the 
September 2007 VA examiner's opinion.  This evidence is 
supportive of the veteran's claim and raises a reasonable 
possibility of substantiating it.  

The Board, therefore, reopens the veteran's claim for service 
connection for hypertension.  Since the RO also made a 
determination of the veteran's claim on the merits, the Board 
finds that it can consider the merits of the veteran's claim 
with no prejudice to him.

In support of his claim, the veteran submitted private 
medical treatment records from February 1964 to May 1967 and 
multiple lay statements from a pharmacy worker and friend of 
the veteran.  The private medical treatment records indicate 
that the veteran was seen on February 16, 1964, by his 
private doctor with a blood pressure reading of 170/110.  
This treatment note indicates that the veteran was prescribed 
Catapres 0.2 mg twice a day.  The remainder of the treatment 
records continue to show that the veteran's blood pressure 
readings vacillated between 100/70 and 160/110, and that he 
was continually prescribed Catapres for this condition.  Even 
though these treatment records do not show an actually 
diagnosis of hypertension, it is clear that they show the 
veteran was consistently treated for it.  

The lay statements from the veteran's friend and pharmacy 
worker corroborate the treatment seen in the private medical 
records that the veteran was treated with Catapres, an anti-
hypertension medication.  In her statements, she consistently 
reported remembering the veteran beginning the use of this 
medication in February 1964.  Her personal knowledge was 
based upon her work at the pharmacy where the veteran used to 
fill his prescription.  She also stated that she was a close 
friend of the veteran's, and thus, even after the pharmacy 
closed, she was aware that he continued to be on this 
medication until the middle of the 1990s.  

In addition to this evidence, VA sent the veteran for a 
hypertension examination in September 2007.  The examination 
request specifically asked the examiner to render an opinion 
as to whether it is at least as likely as not that the 
veteran's current hypertension is related to increased 
readings during service.  The examination request noted 
increased readings on the veteran's reenlistment examination 
of January 1955 and complaints of high readings on exams of 
7/60 and 8/63.  It also noted that the separation examination 
August 1963 reading was 130/80.  Finally the examination 
request acknowledged the report in the private medical 
records of 2/16/64 "shortly after separation from service in 
September 1963," and that subsequent records show continued 
elevated readings.

After reviewing the claims file and examining the veteran, 
the examiner diagnosed him to have essential hypertension and 
coronary artery disease.  In rendering an opinion, the 
examiner stated that, based on review of the claims file and 
additional records, it is more likely than not that the 
veteran's present hypertension is related to his elevated 
blood pressure readings in the service, and also review of 
private medical records indicate that he was treated for high 
blood pressure within one year of release from active duty.  

Based upon this evidence, the Board finds that the evidence 
is in favor of granting service connection for the veteran's 
hypertension on both a direct and presumptive basis.  Service 
connection is warranted on a direct basis because the VA 
examiner clearly opined that the veteran's current 
hypertension is related to the elevated blood pressure 
readings seen in service.  There are no medical opinions of 
record directly opposing this examiner's opinion.  
Furthermore, the Board finds no reason to consider the 
examiner's opinion to be flawed.  It is clearly based upon a 
review of the full record and the veteran's self- reported 
history, which is consistent with the evidence in the claims 
file.  

Alternatively, the Board finds that service connection is 
warranted on a presumptive basis.  Service connection may 
also be established for a current disability on the basis of 
a presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  38 
U.S.C.A. §§ 1112, 1131 and 1137 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a) (2007).  
Hypertensive is an enumerated disease in 38 C.F.R. 
§ 3.309(a).  As the medical evidence clearly shows, and the 
VA examiner points out, the veteran began treatment for high 
blood pressure in February 1964, within one year of his 
release from active duty in September 1963.  

For the foregoing reasons, service connection for 
hypertension is granted.

III.  Service Connection for Cold Injuries to Other than the 
Ears and Face

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Each 
disabling condition shown by a veteran's service records, or 
for which he seeks a service connection must be considered on 
the basis of the places, types and circumstances of his 
service as shown by service records, the official history of 
each organization in which he served, his medical records and 
all pertinent medical and lay evidence.  Determinations as to 
service connection will be based upon review of the entire 
evidence of record, with due consideration to the policy of 
the Department of Veterans Affairs to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a) (2007).  

The veteran has claimed that he incurred cold weather 
injuries to multiple areas of his body.  The Board notes 
initially that the issue of cold weather injuries to the ears 
and face will be handled as a separate claim in the remand 
section of this decision.  At this time, the Board is only 
dealing with cold weather injuries to any other portion of 
the veteran's body.  

The veteran claims that, during the winter of 1953, he served 
in Korea during one of the coldest winters ever recorded.  
His unit patrolled the demilitarized zone and they stayed in 
the field sometimes for weeks sleeping in sleeping bags on 
the ground that was frozen and covered with ice and snow.  
There was no way to keep warm or clean, sometimes going for 
weeks without the opportunity to shower, change clothes or 
care for personal needs.  He also claims that he spent two 
tours in Germany in which he was mostly in the field.  He 
said they would scout roads for where his tank battalion was 
going to move.  This was conducted with the use of open jeeps 
that only had windshields to protect them from the cold 
winds.  

In this case, the veteran's DD-214 and his service medical 
and personnel records are of record.  Initially, the Board 
concludes that the veteran served in Korea and Germany during 
the winter months.  In addition, the veteran's description of 
his service appears to be consistent with his military duties 
as set forth in his personnel records.  His DA-20 documents 
service in Korea from September 1953 to June 1954 and shows 
receipt of the Korean Service Medal.  His principal duties 
while in Korea was Tanker from September to February and then 
Cannoneer from February to June.  Furthermore, his DA-20 
documents service in Germany from December 1957 to August 
1960.  Initially the veteran's principal duty was as a Tank 
Commander but was changed to Scout Leader in February 1958.  
Hence, there is credible evidence showing service in Korea 
and Germany during the winter months and that his duties 
during those times would more likely than not have exposed 
him to cold temperatures sufficient to cause cold injuries.  

The service medical records do not document treatment for 
cold weather residuals while in Korea or Germany.  They do 
show, however, treatment for multiple skin problems 
eventually diagnosed as psoriasis for which the veteran was 
granted service connection.  In addition to other symptoms, 
the veteran has claimed that his multiple skin disorders are 
due to his exposure to severe cold in service.  Post-service, 
there is a clinical evidentiary gap showing treatment for any 
residuals of cold weather injuries.  In any event, the Board 
notes  that the Federal Circuit held in Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), that the lack of 
contemporaneous medical records does not, in and of itself, 
render lay testimony not credible.  Id. at 1336.  

In support of his claim, the veteran has submitted multiple 
lay statements.  Most of these lay statements address only 
the veteran's psoriasis or skin problems for which he is 
already service-connected.  Any reference to cold weather 
injuries in these statements is not competent testimony as 
the person making the statement lacks personal knowledge of 
the events in service but is merely repeating what was told 
to them.  The veteran has, however, submitted a buddy 
statement from an individual who served with him in Korea 
dated in June 2007.  This buddy stated that he served with 
the veteran in Korea during 1953 to 1954 and that they were 
continually exposed to temperatures of 30 degrees and below.  
He stated that he recalls the veteran being fair skinned and 
suffering frostbite on his ears, nose, forehead and feet, and 
that he was treated by the medics as best as possible since 
they were in the field.  Thus, in resolving reasonable doubt 
in favor of the veteran, the Board finds that the veteran was 
exposed to cold weather and incurred cold injuries in 
service.  The question remains, however, as to what 
residuals, if any, the veteran has from these cold injuries.

On a Cold Injury Protocol Examination intake form, the 
veteran stated that the exposure to cold has resulted in 
pain, swelling, discoloration, blisters, numbness, tingling, 
stiffness, and weakness.  He reports that he sought treatment 
during service in Korea at the aid station in the field, 
although there is no notation of such treatment in the 
service medical records.  He indicates that the symptoms 
continued till present and are currently manifested by pain, 
numbness, tingling, weakness in hands, feet and legs, 
swelling, changes in color of affected areas, sensitivity to 
cold, excessive sweating, fungus infection, ulcers of cold 
injured parts, change in thickness of skin of affected parts, 
skin cancer diagnosed in affected area, and arthritis 
diagnosed in affected area.  He stated that he cannot stand 
for any length of time without much pain in his feet and 
legs.  He reported that he changed shoes every day and wore 
cotton socks.  His shoes and socks only last about three 
months.  

The Board notes, however, that the veteran has multiple 
medical problems and that he appears to attribute all of the 
symptoms of these problems to the cold injuries he incurred 
in service.  All of these medical problems, except his 
psoriasis, are not service-connected at this time.  He has, 
in fact, been denied service connection for many of the other 
medical problems that he lists his symptoms of in the Cold 
Injury Protocol intake form.

There is no question, however, that the veteran suffered from 
an extremely problematic skin disorder in service that was 
finally diagnosed as psoriasis involving the scalp, axilla, 
groin and intergluteal crease.  The service medical records 
though do not indicate any finding that this was due to cold 
injuries.  Despite this, the veteran continues to allege that 
all his skin problems are due to the cold injuries he 
incurred in service.  In support of this allegation the 
veteran has submitted private medical treatment records 
showing his continuing skin problems since service.  

Included in these treatment records is an April 2006 initial 
treatment note from Beaumont Family Health Clinic.  At this 
initial evaluation, the veteran reported a history of 
complaints of skin irritation and chronic dermal changes 
dating back to the Korean War.  The note states that he "was 
apparently evaluated years ago related to freezing cold 
injuries and immersion or non-freezing cold injury.  He 
presents today for re-evaluation.  He has apparently been 
seen by dermatologist in the remote past as well.  He has had 
a number of issues related to this post-cold exposure to 
include heat and cold sensitivities, pain and arthralgias 
associated with both upper and lower extremities, periodic 
episodes of numbness and tingling, and both superficial and 
deep tissue loss.  He also has complaints of thickened skin 
associated with exposure but also now with multiple 
procedures which are related to basal cells and squamous cell 
[cancer]."  Physical examination was remarkable for hyper- 
and hypopigmented areas across the head, face, trunk, back 
and upper and lower extremities.  In addition, his toenails 
demonstrated diffuse tinea infection consistent with 
onychomycosis.  The assessment was chronic dermatitis with 
additional dermal changes consistent with post-cold exposure 
sequela.  The doctor stated the he had been asked by the 
veteran to review his previous medical records from previous 
dermatologist and previous evaluation done at VA Medical 
Center.  He opined that certainly this freezing cold injury 
was a contributory factor to patient's current skin problems 
and physical condition.  

The veteran has had two VA Cold Injury Protocol examinations.  
The first examination, conducted in October 2005, resulted in 
a finding of cold injury, inactive, with no residual effects, 
and onychomycosis of the toenails, tinea infection of the 
bottom of the feet and interdigital space.  In his remarks, 
the examiner stated that the veteran is claiming residual of 
cold injury to his ears and four extremities but he has no 
active problem from his cold injury.  As for his 
onychomycosis and tinea infection, the examiner stated it is 
difficult to attribute the condition to his cold injury 
without resort to mere speculation.

The second examination was conducted in September 2007.  
Again the veteran claimed that his cold injuries involved his 
feet, head, face, ears, shoulders and hand.  He related 
numerous skin problems to the frostbite.  The examiner sent 
the veteran for a skin examination, which was conducted in 
October 2007.  After reviewing the claims file and 
interviewing the veteran and his wife, the examiner stated 
that the service records indicate that the veteran had 
numerous treatments while in active service for dermatitis of 
the skin involving seborrheic dermatitis of the head and also 
tinea cruris and tinea pedis.  He was also given a diagnosis 
of psoriasis.  Again the veteran related these skin problems 
to exposure to cold while in service in Korea in the early 
1950s.  He stated that the skin problems have been 
generalized involving his head, ears, arms, hands, body, 
groin area and feet.  He also said he has had numerous 
actinic keratotic lesions removed over the past 20 years, but 
denied any of these were cancerous lesions.  He described 
some scars on the top of his head.  He referred there are 
superficial scars with hypopigmentation.  Physical 
examination revealed areas of depigmentation on the top of 
the scalp, but no scarring.  There were no actual lesions 
noted at the present on the face, head, ears or body.  The 
peroneal areas revealed no areas of fungus at the present.  
He did have some pitting, scaling areas of the bottom of both 
feet, which were indicative of tinea pedis, but no active 
lesions.  There was a small erythematous area below the right 
nipple of approximate one inch in diameter.  The total body 
surface area involved was approximately two percent and the 
exposed area was zero percent.  The diagnoses were chronic 
eczema, seborrheic dermatitis, psoriasis, tinea cruris, and 
tinea pedis.  In his remarks, the examiner stated that the 
veteran's present skin condition is more likely than not 
related to the skin condition that he had while in the 
service based on the physical findings and descriptions of 
the veteran and the history of a persistent course over the 
years since service.  However, it wa not possible to 
associate this skin condition with cold injury without 
resorting to mere speculation.

After considering this evidence, the Board finds that it is 
in equipoise.  Although the private doctor's opinion was 
favorable to the veteran, the Board finds that it is of 
questionable probative value because the history as reported 
in the treatment note is not completely consistent with the 
history as shown elsewhere in the record.  For example, 
although the veteran has established he was exposed to cold 
weather and most likely incurred cold injuries, there is no 
record that such injuries were freezing versus non-freezing 
or immersion.  Rather the evidence of record shows that these 
were most likely immersion or non-freezing injuries.  Second, 
although he had been evaluated by VA in October 2005, no 
relationship had been established between the veteran's skin 
problems and his cold injuries as is inferred in the 
recitation of the veteran's history.  Finally, there is no 
evidence that the veteran has had superficial and deep tissue 
loss or cancer in the affective areas as reported by this 
doctor in his recitation of the veteran's medical history.  
These discrepancies affect the credibility of this doctor's 
opinion that the veteran's chronic dermatitis and dermal 
changes are consistent with post-cold exposure sequela and 
that the veteran's freezing cold injury was a contributing 
factor to the veteran's current skin problems.  

However, neither VA examiner gave an opinion as to whether 
the veteran's skin problems could be related to his cold 
weather exposure in service.  Instead, they both said it 
would be speculative to render such an opinion.  Thus there 
is no opposing opinion to the private doctor's opinion.  
However, the October 2007 examiner did state that veteran's 
current skin condition is more likely than not related to the 
skin condition that he had while in service.

Based on the above, the Board finds that the evidence is at 
least in equipoise that the veteran's current skin disorders 
are related to his military service. The Board must assess 
the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the claimant.  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  Nevertheless, when, after considering all the 
evidence, a reasonable doubt arises regarding a determinative 
issue, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, 
resolving all reasonable doubt in his favor, the Board finds 
that the veteran's skin disorders (other than psoriasis which 
is already service-connected) are entitled to service 
connection.

The Board also finds that the evidence establishes that the 
veteran has peripheral neuropathy of both the upper and lower 
extremities bilaterally as a result of his cold weather 
injuries.  In support of his claim, the veteran submitted a 
private treatment record from an April 2006 podiatry consult.  
The veteran was referred by his primary doctor for pain to 
the ball of his feet and concern over his thick discolored 
nails.  The veteran complained of burning pain with 
ambulation.  He denied a history of trauma but did given a 
history of frostbite injury from the Korean War.  Physical 
examination revealed dorsalis pedis and posterior tibial 
pulses were barely palpable.  Capillary filling time was 
greater than five seconds.  There was cold skin temperature 
and rubor discoloration to the digits.  The veteran 
complained of burning, tingling and numbing sensation to the 
toes.  Neurological examination was remarkable for absence of 
protective shield sensory.  Testing with Semmes-Weinstein 
monofilament on the plantar aspect of the feet was three out 
of five bilaterally.  Dermatologically, it was noted that the 
veteran had hyperkeratosis on the plantar aspect of the 
second and fifth metatarsal head areas bilaterally.  The 
assessment was metatarsalgia, hammertoe deformity and 
peripheral neuropathy secondary to frostbite injury.  

In addition, although no neurological or vascular residuals 
were found at the October 2005 VA Cold Injury Protocol 
examination, the veteran underwent a separate neurological 
evaluation in conjunction with the September 2007 
examination.  At this neurological examination, the veteran 
reported intermittent numbness in the feet dating back to 
Korea that primarily involves the balls of the foot, heals 
and the great and second toes.  He thought there was some 
weakness in the feet, but was primarily limited due to pain.  
He has more pain in the cold and with activity.  He also 
reported having a little numbness in the hands before his 
stroke.  It was noted that the veteran had bifrontal strokes 
in 2002 that occurred during coronary bypass surgery, which 
resulted in residual numbness in the veteran's right arm and 
some in the left, and limitation of fine motor skills.  He 
also complained of cramps in the legs, back, hands, and feet.  
Physical examination was remarkable for decreased temperature 
sense of the right fifth cranial nerve (although otherwise 
normal), motor strength of 4+/5 diffusely with normal tone, 
bulk and coordination, and five finger movement clumsy in the 
right hand.  Sensory perception was decreased on the right to 
all modalities but there was also a stocking-glove decrease 
to temperature and mild to moderate vibration sense 
impairment at the ankles.  Reflexes were trace to 1+ and 
equal except for absent ankle jerk.  The assessment was 
embolic stroke that occurred during bypass surgery with 
residual mild to moderate right hemisensory loss and some 
cognitive impairment.  In addition, the examiner stated that 
there were also findings of peripheral neuropathy with mild 
to moderate loss in the feet and mild in the hands which 
would be consistent with his cold exposure history.  

The examiner who conducted the Cold Injury Protocol 
examination gave an impression of cold injury by history.  He 
stated that, although the claims file did not reflect 
treatment for cold injury, the veteran does describe cold 
injury and has supporting statements from military buddy.  He 
also had symptoms of paresthesia and pain in the affected 
areas.  

The Board finds that this evidence is sufficient to establish 
that the veteran has peripheral neuropathy of both the upper 
and lower extremities bilaterally due to cold injuries 
incurred in service.  The Board acknowledges that earlier 
medical evidence fails to make any findings of neurological 
or vascular deficits.  However, VA recognizes that the 
physical effects of exposure may be acute or chronic with 
immediate or latent manifestations.  See M21-1MR, 
III.iv.4.E.21.a.  VA has also recognizes that the immediate 
effects of cold injury may have been characterized as 
"acute" or "healed" does not preclude development of 
disability at the original site of injury many years later.  
See M21-1MR, III.iv.4.E.21.b.  Thus, although his peripheral 
neuropathy did not present for many years after the initial 
injury is not dispositive of the veteran's claim.  Rather, 
the medical evidence relates it to the cold weather injuries 
and is sufficient to establish entitlement to service 
connection for peripheral neuropathy of all extremities as 
due to cold injury in service.

For the foregoing reasons, the Board finds that service 
connection is warranted for the veteran's current skin 
disorders other than psoriasis (listed as chronic eczema, 
seborrheic dermatitis, tinea cruris and tinea pedis)  and for 
peripheral neuropathy of both the upper and lower extremities 
bilaterally.


ORDER

New and material evidence having been received, the veteran's 
claim for service connection for hypertension is reopened, 
and entitlement to service connection is granted.

Service connection for chronic eczema, seborrheic dermatitis, 
tinea cruris and tinea pedis is granted.

Service connection for peripheral neuropathy of the upper and 
lower extremities bilaterally is granted.

REMAND

The Board remands the veteran's claim for service connection 
for residuals of cold injuries to the ears and face.  This 
remand is solely focused on whether the veteran has any 
neurological or vascular residuals and not for any of the 
veteran's skin problems as those were addressed above.

The Board finds that a new VA neurological examination is 
needed in order to fairly adjudicate the veteran's claim.  
The prior examination conducted in September 2007 did not 
evaluate the veteran's complaints with regard to his ears and 
face.  Thus a new examination is necessary in order to 
determine whether the veteran has any residuals of cold 
injuries involving his ears and face.

Accordingly, this case is REMANDED for the following:

1.  Schedule the veteran for a neurological 
examination related to his complaints of 
cold injuries to the ears and face.  The 
claims file must be provided to the examiner 
for review in conjunction with the 
examination.

After reviewing the file, the examiner 
should render an opinion as to whether it is 
at least as likely as not (i.e., at least a 
50 percent probability) that the veteran has 
current residuals of cold injuries to his 
ears and face.  In rendering an opinion, the 
examiner should consider that the veteran 
has had longstanding psoriasis affecting at 
least his scalp and ears.  The examiner 
should address what, if any, of the 
veteran's complaints are related to his 
psoriasis or any other skin disorder 
affecting these areas versus cold injuries.

2.  Then, after taking any actions necessary 
to ensure VA's duty to assist and notice 
obligations are accomplished and that the VA 
examination report is complete, the 
veteran's claim should be readjudicated.  If 
such action does not resolve the claim, a 
Supplemental Statement of the Case should be 
issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned to 
this Board for further appellate review, if 
in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


